Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00159-CR

                                        David Darrell KING,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR2865
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 16, 2014

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on David Darrell King on November 19, 2013, and King

timely filed a motion for new trial. Therefore, King’s notice of appeal was due February 17, 2014,

ninety days after sentence was imposed. See Tex. R. App. P. 26.2(a)(2). A motion for extension

of time to file the notice of appeal was due March 4, 2014. See Tex. R. App. P. 26.3. The record

contains a notice of appeal file stamped March 5, 2014. The certificate of service signed by

counsel states the notice of appeal was also served on appellee by hand delivery on March 5, 2014.

King did not file a motion for extension of time to file the notice of appeal.
                                                                                    04-14-00159-CR


       We issued an order requiring appellant to show cause by April 3, 21014, why his appeal

from the trial court’s November 19, 2013 judgment should not be dismissed for lack of jurisdiction.

In response, King’s attorney filed a motion to withdraw the notice of appeal. However, the motion

is not signed by appellant as required by rule 44.2(a) of the Texas Rules of Appellate Procedure.

Because appellant has failed to show his direct appeal was timely filed, we dismiss the appeal for

lack of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).


                                                 PER CURIAM

Do not publish




                                               -2-